MEMORANDUM **
Charles Matich appeals from the 15-month sentence imposed following his guilty-plea conviction for conspiracy to defraud the Internal Revenue Service, in violation of 18 U.S.C. § 371, and evasion of individual income taxes, in violation of 26 U.S.C. § 7201.
In his plea agreement with the government, Matich waived his right to appeal his conviction and sentence unless the district court imposed a custodial sentence greater than the high end of the guideline range (or statutory mandatory minimum term if applicable) recommended by the government at the time of sentencing. The district court did not impose a sentence that would trigger the exception to the appeal waiver. The record reflects that Matich’s guilty plea was knowing and voluntary, and that the appeal waiver was unambiguous. See United States v. Jeronimo, 398 F.3d 1149, 1157 (9th Cir.2005). Therefore, we enforce the appeal waiver and dismiss this appeal.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.